              Case 4:21-cv-00593-LPR Document 8 Filed 08/17/21 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

DAISY L. STRINGER                                                                  PLAINTIFF

v.                                   Case No. 4:21-cv-00593-LPR

ARKANSAS DEPT. OF HUMAN SERVICES                                                  DEFENDANT

                                           JUDGMENT

           Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice. The Court certifies that an in

forma pauperis appeal would not be taken in good faith.1

           IT IS SO ORDERED this 17th day of August, 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
